internal_revenue_service number release date index number ----------------------------------- ----------------------------- ------------------------------------------ department of the treasury washington dc third party communication date of communication month dd yyyy person to contact ---------------------- id no ------------- telephone number -------------------- refer reply to cc intl br02 plr-150867-10 date october ty ------- ty ------- legend taxpayer corporation a corporation b cfc1 sub partnership country c country d country e date date date date date date a dollar_figurex y z dear ----------------- ------------------------------------ --------------------------------------------------- ------------------------------------------------- ---------------------------------------------------------- ------------------------- --------------------------- ------------ -------------- ------- --------------------------- --------------------------- ----------------- --------------------------- --------------------------- --------------------------- ---- ------------------------------------------------------- -------- ----- this is in response to a letter dated date as supplemented by a letter dated date each submitted on behalf of taxpayer by its authorized plr-150867-10 representative requesting rulings with respect to the federal_income_tax treatment under sec_954 of the internal_revenue_code of gain attributable to a sale of assets that prior to the sale gave rise to gross_income from a lending_or_finance_business that was actively and regularly conducted by a controlled_foreign_corporation through transactions with unrelated customers the ruling contained in this letter is based upon information and representations submitted by taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of this request for a ruling such material is subject_to verification upon examination the information submitted in the request is substantially as set forth below unless otherwise indicated all code and section references are to the internal_revenue_code_of_1986 as amended and the regulations thereunder facts taxpayer is a domestic_corporation and the common parent of an affiliated_group within the meaning of sec_1504 which files a consolidated federal_income_tax return taxpayer through domestic and foreign affiliates conducts a range of businesses within and without the united_states taxpayer owns percent of corporation a a domestic_corporation corporation a owns percent of corporation b a domestic_corporation corporation b indirectly through a group of foreign affiliates and disregarded entities owns percent of cfc1 an entity organized under the laws of country c and treated as a controlled_foreign_corporation for federal_income_tax purposes cfc1 owns percent of sub an entity organized under the laws of country d and treated as an entity disregarded from its sole owner for federal_income_tax purposes cfc1 owns y percent of partnership an entity organized under the laws of country e and treated as a partnership for federal_income_tax purposes the remaining interests of partnership are owned by various affiliates of taxpayer sub employs approximately z individuals and is engaged in the active_conduct of a lending_or_finance_business sub engages in numerous lending and financing transactions with unrelated customers located primarily in country d in a transaction that closed on date cfc1 sold all of the equity interests in sub to an unrelated buyer in exchange for cash the sale transaction because sub is an entity disregarded from its sole owner cfc1 for federal_income_tax purposes the sale transaction will be treated by cfc1 as an asset sale for federal_income_tax purposes cfc1 expects that the sale transaction will result in a gain for federal_income_tax purposes of dollar_figurex taxpayer represents that the vast majority of such gain is attributable to goodwill or going_concern_value as defined in sec_1_1060-1 used or held for use in cfc1’s trade_or_business plr-150867-10 and most of the remaining gain is attributable to receivables resulting from loans made by sub to its customers during the ordinary course of its lending_or_finance_business in addition to the preceding facts and representations taxpayer represents the following for purposes of this request cfc1 has been an eligible_controlled_foreign_corporation within the meaning of sec_954 for the tax years ended date and date and is expected to be an eligible_controlled_foreign_corporation for the tax years ending date and date without regard to the treatment of gain realized by cfc1 attributable to the sale transaction sub is a qualified_business_unit of cfc1 within the meaning of sec_954 substantially_all of sub’s gross_income for the tax years ended date date and date has been income which has qualified for the active financing exception under sec_954 substantially_all of the gross_income of sub is expected to qualify for the active financing exception for the period commencing on the first day of the tax_year which begins on date and ending on the date of the sale transaction which results in a divestiture of sub certain assets of sub constitute receivables and other financial_assets which produced before the sale transaction income which would be treated absent application of the de_minimis_rule provided in sec_954 as foreign_personal_holding_company_income under sec_954 these assets comprise less than a of the assets of sub the passive_assets no assets of sub other than the passive_assets produced before the sale transaction income which would be treated absent application of the de_minimis_rule provided in sec_954 as subpart_f_income substantially_all of cfc1’s gross_income for the tax years ended date date and date has been income which has qualified for the active financing exception under sec_954 none of the income of cfc1 whether attributable to the businesses conducted by sub or by partnership for the tax years ended date date or date has been includible by its u s shareholder under sec_951 due to the application of the de_minimis_rule provided in sec_954 plr-150867-10 if the gain realized by cfc1 attributable to the sale transaction is considered nonqualifying income for purposes of sec_954 cfc1 will fail to satisfy the percent gross_income_test under such section thereby failing to qualify for the active financing exception under sec_954 for the tax_year ended date in the absence of the sale transaction cfc1 is expected to be an eligible_controlled_foreign_corporation under sec_954 for the tax_year ended date law sec_951 provides that a united_states_shareholder as defined in sec_951 of a controlled_foreign_corporation as defined in sec_957 must include in gross_income its pro-rata share of the controlled foreign corporation’s subpart_f_income for each year sec_951 defines the term united_states_shareholder to mean any united_states_person as defined in sec_957 who owns within the meaning of sec_958 percent or more of the total combined voting power of all classes of stock entitled to vote of such foreign_corporation sec_957 defines a controlled_foreign_corporation to mean any foreign_corporation if more than percent of the total combined voting power of all classes of its stock or more than percent of the total value of its stock is owned by united_states_shareholders on any day during the taxable_year of such foreign_corporation sec_952 sets forth several categories of income of a controlled_foreign_corporation that constitute subpart_f_income including foreign_base_company_income sec_954 defines the term foreign_base_company_income to include foreign_personal_holding_company_income sec_954 provides that foreign_personal_holding_company_income includes certain types of passive_income and certain gains from the sale_or_exchange of property under sec_954 a controlled foreign corporation’s gross_income which consists of dividends interest royalties rents and annuities constitutes foreign_personal_holding_company_income under sec_954 foreign_personal_holding_company_income includes plr-150867-10 the excess of gains over losses from the sale_or_exchange of property which gives rise to dividends interest royalties rents and annuities under sec_954 foreign_personal_holding_company_income includes the excess of gains over losses from the sale_or_exchange of property which does not give rise to any income sec_1_954-2 provides that property that does not give rise to income includes all rights and interests in property whether or not a capital_asset except as otherwise provided sec_1_954-2 provides that property that does not give rise to income shall not include intangible_property as defined in sec_936 goodwill or going_concern_value to the extent used or held for use in the controlled foreign corporation's trade_or_business sec_954 provides an exception from foreign_personal_holding_company_income for the income derived by a controlled_foreign_corporation in the active_conduct of banking financing or securities business under sec_954 provided that certain conditions are satisfied foreign_personal_holding_company_income does not include the qualified_banking_or_financing_income of an eligible_controlled_foreign_corporation as such terms are defined in sec_954 sec_954 defines an eligible_controlled_foreign_corporation to mean a controlled_foreign_corporation which is predominantly engaged in the active_conduct_of_a_banking_financing_or_similar_business and which conducts substantial activity with respect to such business sec_954 provides that a controlled_foreign_corporation is predominantly engaged in the active_conduct_of_a_banking_financing_or_similar_business if more than percent of the gross_income of such controlled_foreign_corporation is derived directly from the active and regular conduct of a lending_or_finance_business from transactions with customers which are not related_persons sec_954 provides that the term lending_or_finance_business means the business of making loans purchasing or discounting accounts_receivable notes or installment_obligations engaging in leasing including entering into leases and purchasing servicing and disposing of leases and leased assets issuing letters of credit or providing guarantees providing charge and credit card services or rendering services or making facilities available in connection with such activities carried on by certain corporations sec_954 provides that the term qualified_banking_or_financing_income means income of an eligible cfc which is derived in the active_conduct of a plr-150867-10 banking_financing_or_similar_business by such eligible cfc or its qualified_business_unit derived from one or more transactions with customers located in a country other than the united_states and substantially_all of the activities in connection with which are conducted directly by the corporation or unit in its home_country and is treated as earned by such corporation or unit in its home_country for purposes of such country’s tax laws rulings based solely on the information submitted and the representations made we conclude that upon the sale of the assets of sub only the gain recognized by cfc1 from the sale of the passive_assets will result in foreign_personal_holding_company_income all remaining gain realized by cfc1 from the sale of the assets of sub is not foreign_personal_holding_company_income further for purposes of applying sec_954 to cfc1 all gain recognized by cfc1 on the sale of sub assets except for gain recognized on the passive_assets will be treated as income described in sec_954 the above ruling is only applicable with respect to the code sections addressed herein we do not express or imply an opinion on the federal tax consequences of any aspect of these transactions other than those expressed in the ruling above this private_letter_ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent you must attach to any income_tax return to which it is relevant a copy of this letter or if you file your returns electronically a statement providing the date and control number of this letter_ruling in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to taxpayer’s first and second representatives sincerely jeffery g mitchell branch manager branch international
